Per curiam.
This matter is before the Court on Respondent Roger A. Hun-sicker’s Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In the petition, Hun-sicker admits that he will enter a plea of guilty to a single count of child molestation, a felony violation of OCGA § 16-6-4. On April 9, 2001, Hunsicker entered the plea before the Superior Court of Henry County. Hunsicker admits that entry of the plea constitutes a violation of Rule 8.4 (a) (2) (conviction of a felony) of the Georgia Rules of Professional Conduct found at Bar Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia.1 The State Bar believes that acceptance of Hunsicker’s petition is in the best interests of the Bar and the public, and has no objection to acceptance of the petition.
We have reviewed the record and agree to accept Hunsicker’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of Roger A. Hunsicker hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Hunsicker is reminded of his duties under Bar Rule 4-219 (c).
*878Decided June 4, 2001.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Stephen E. Boswell, for Hunsicker.

Voluntary surrender of license accepted.


All the Justices concur.


 Rule 8.4 formerly was Standard 66 of Bar Rule 4-102 (d).